In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-448 CR

NO. 09-08-449 CR

____________________


ANNA MERCEDEZ GUTIERREZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause Nos. 08-01-00886-CR, 08-01-00889-CR 




MEMORANDUM OPINION
 On June 13, 2008, the trial court sentenced Anna Mercedez Gutierrez on convictions
for aggravated robbery and assault against a public servant.  Gutierrez filed notice of appeal
on October 9, 2008.  The trial court entered certifications of the defendant's right to appeal
in which the court certified that these are plea-bargained cases and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certifications to the Court of Appeals.
	On October 20, 2008, we notified the parties that we would dismiss the appeals 
unless amended certifications were filed within fifteen days of the date of the notice and
made a part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered November 19, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.